IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 96-11050
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

ROBERT ERVIN HARNER,

                                         Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:96-CR-131-T
                        - - - - - - - - - -
                           April 17, 1997
Before REAVLEY, DAVIS, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Robert Ervin Harner appeals his guilty-plea conviction for

bank robbery and aiding and abetting in violation of 18 U.S.C.

§§ 2 and 2113(a).   Harner argues that the district court clearly

erred in increasing his offense level by seven points for the

discharge of a firearm during the commission of the offense under

§ 2B3.1(b)(2)(A) of the U.S. Sentencing Guidelines, in denying a

reduction for acceptance of responsibility under § 3E1.1, and in

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 96-11050
                                - 2 -

calculating his criminal history.   Harner waived his right to

appeal these aspects of his sentence in the plea agreement, and

he has not shown that the waiver-of-appeal provision was not

knowing and voluntary.   See United States v. Melancon, 972 F.2d
566, 568 (5th Cir. 1992).   Because Harner waived his right to

appeal these issues, his appeal is DISMISSED.

     APPEAL DISMISSED.